Citation Nr: 1412056	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-30 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a headache disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for Type II diabetes mellitus.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a right hand disability.

9.  Entitlement to service connection for a right foot disability.

10.  Entitlement to an initial compensable evaluation prior to November 8, 2010 and an evaluation in excess of 10 percent since November 8, 2010 for deviated nasal septum.

11.  Entitlement to an initial compensable evaluation for chronic vasomotor rhinitis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.  Some medical records are located in Virtual VA.

The issues of entitlement to service connection for a headache disability, a right ankle disability, hearing loss, tinnitus, a right hand disability, and a right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  A chronic back disorder was not manifested during service and is not otherwise related to service.

2.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era; and the evidence does not show that he was exposed to Agent Orange or other tactical herbicide agents during his active military service.  

3.  Type II diabetes mellitus was not manifested during service, was not manifested within a year of separation from service, and is not shown to be related to service to include claimed exposure to herbicides.

4.  Hypertension was not manifested during service, was not manifested within a year of separation from service, and is not shown to be related to service.

5.  Prior to November 8, 2010, the Veteran's deviated nasal septum was not manifested by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

6.  The 10 percent rating assigned since November 8, 2010, for deviated nasal septum is the maximum schedular rating provided for such impairment; at no time during the pendency of this claim has such disability been manifested by loss or scarring of his nose, sinusitis, bacterial rhinitis, or granulomatosis rhinitis, or nasal polyps. 

7.  At no time during the appeal period has the Veteran's chronic vasomotor rhinitis been manifested by nasal polyps, or caused greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side.



CONCLUSIONS OF LAW

1.  A chronic back disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Type II diabetes mellitus was not incurred in or aggravated by service; and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Hypertension was not incurred in or aggravated by service; and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  Prior to November 8, 2010, the criteria for an initial compensable evaluation for deviated nasal septum were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6502 (2013).

5.  The criteria for an evaluation in excess of 10 percent since November 8, 2010, for deviated nasal septum have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.7, 4.97, Diagnostic Code (Code) 6502 (2013).

6.  The criteria for an initial compensable rating for chronic vasomotor rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.97, Diagnostic Code 6522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the service connection claims, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2004, November 2005, July 2007, and November 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in June 2013. 

With respect to the claims for higher evaluations, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The RO attempted to verify the Veteran's claim as to herbicide exposure, in accordance with VA's Adjudication Procedural Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section C, para. 1.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  Thus, all notice and development as to the issues decided herein has been accomplished.

Service Connection

The Veteran seeks service connection for a back disability, Type II diabetes mellitus, and hypertension.  He specifically contends that his back disability was caused by an in-service back injury while moving 606-pound "pro Joes."  He also contends that his Type II diabetes mellitus was caused by herbicide exposure while he was stationed at Fort Ord, California and Fort Sill, Oklahoma.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Diabetes mellitus and hypertension, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.   

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2013).

The Board has reviewed all service treatment records as well as all post-service treatment records including VA medical records and private medical records.  

The Veteran's service treatment records are absent complaints, findings, or diagnoses of back problems, diabetes, and hypertension during service.  On the clinical examination for separation from service, the Veteran's spine was evaluated as normal and his blood pressure was 136/86.  Thus, there is no medical evidence that shows that the Veteran sustained or demonstrated back problems, diabetes mellitus, or hypertension during service. 

The record also does not reveal competent evidence of diabetes mellitus or hypertension within a year of the Veteran's separation from active duty.  In July 2002, it was noted that the Veteran had had diabetes mellitus since 1999.  With respect to hypertension, none of the post-service treatment records are dated within a year of the Veteran's separation from military service, and the record does not indicate that hypertension was diagnosed within a year of service.  The Veteran does not contend, and the record does not demonstrate continuity of symptomatology for either diabetes mellitus or hypertension.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, diabetes mellitus shall be service-connected if the requirements of 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013) are met, even though there is no record of such disease during service.  If a veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea in or near the DMZ between April 1, 1968, and August 31, 1971, then exposure is not presumed; and actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(p).   

The Veteran contends that he was exposed to Agent Orange during service while stationed at Fort Ord from June 1969 to August 1969 and Fort Sill from September 1969 to December 1969.  

Of record is a document from the C&P Service which references a list of tactical herbicide use, testing, and storage sites outside of Vietnam and the Korean DMZ provided by the Department of Defense (DoD) containing sites in the U.S. and in foreign countries associated with Agent Orange and other tactical herbicides that are covered by VA regulations at 38 C.F.R. § 3.307(a)(6).  The document notes that commercial herbicides were in common use on all military bases worldwide, and these were not the herbicides covered by the regulations describing tactical herbicides used for strategic purposes during the Vietnam Era.  The DoD list does not show any use, or testing of tactical herbicides, such as Agent Orange, at any location on Fort Ord, California, or Fort Sill, Oklahoma during the Vietnam Era. 

The RO further attempted to verify the Veteran's exposure to herbicides by requesting information from the Joint Services Records Research Center (JSRRC), however a formal finding issued in February 2012 indicates that information required to verify exposure to herbicides was insufficient to send to JSRRC and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  

Based on the findings discussed above, resulting from actions conducted by the RO pursuant to M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(p), there is insufficient evidence to support a finding of actual exposure to herbicides in service.  Under provisions of M21-1MR, Part IV, the Veteran's lay statements and testimony alone cannot be used to confirm herbicide exposure. 

The Board notes that the Veteran has not asserted personal knowledge of Agent Orange being used at Fort Ord or Fort Sill such as reading the name of the chemical on a container.  As such, the Board finds the evidence is insufficient to demonstrate exposure to herbicides during the Veteran's military service. The Veteran is, therefore, not entitled to service connection for Type II diabetes mellitus on a presumptive basis as discussed in 38 C.F.R. § 3.309(e).

The record is absent any opinion linking a back disorder, diabetes mellitus, or hypertension to service or to service-connected disability.  In fact, with respect to a back disorder, in August 2002, it was noted that the Veteran suffered from back pain and that he was insured for a work-related injury.  A private medical record dated in September 2003 notes that the Veteran described exacerbation of a preexisting back injury from 1995.

Thus, the record is absent evidence of a back disorder, diabetes mellitus, or hypertension in service; evidence of diabetes mellitus or hypertension within a year following service, evidence of continuity of symptomatology, and medical evidence of a nexus between a the Veteran's active duty service or a service-connected disability and a current back disorder, diabetes mellitus, or hypertension.   

The Board must also consider the Veteran's own opinion that his back disorder, diabetes mellitus, and hypertension are related to active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of these disorders as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignments of disability evaluations following awards of service connection for deviated nasal septum and chronic vasomotor rhinitis.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

A deviated septum from a traumatic event warrants a 10 percent rating if there is a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  There is no higher schedular rating.  38 C.F.R. § 4.97, Diagnostic Code 6502. 

Allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent rating is warranted when polyps are present.  There is no higher schedular rating.  38 C.F.R. § 4.97, Diagnostic Code 6522. 

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The provisions of 38 C.F.R. § 4.14 preclude VA from evaluating the same disability under various diagnoses, or the same manifestation of service-connected disability under different diagnostic codes.  However, it is a well-settled principle that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Here, the 10 percent criteria of Diagnostic Codes 6502 and 6522 are extremely similar providing a 10 percent rating for at least 50 percent obstruction of both nasal passages.  As they affect the same function, separate compensable ratings are not in order.
 
The Veteran underwent VA examination in November 2004.  Physical examination of the nose showed a prominent nasal dorsum at the bony cartilaginous junction with some widening of the nasal bones.  The Veteran had dark discoloration right over this are and on the left side of his nose from his previous laceration.  The nose was actually fairly straight externally.  Intranasally, the Veteran had deviation that started in a caudal septum on the right side projecting from the columella into the right nasal passage producing less than 50 percent obstruction on the right side of the nose.  More posteriorly on the left side of the nose, the cartilaginous septum was deviated to the left producing about a 50 percent obstruction on the left side of the nose.  Both nasal passages were erythematous; there were not polyps and no exudate.

The Veteran underwent VA examination in November 2010.  On physical examination of the nose, the nasal dorsum was slightly irregular.  He had a prominence in the bony cartilaginous junction with somewhat of a knot in that area and slight elevation of the nose.  It was mildly deviated to the left, but there was minimal cosmetic change.  Intranasally, his caudal septum was deviated to the right and then more posteriorly it deviated to the left in the bony cartilaginous septum projecting out toward the middle meatus area.  The right inferior turbinate was markedly enlarged, swollen, and edematous and actually produced more obstruction in the right nasal passage than in the left nasal passage.  Nasal mucosa was erythematous.  There were no polyps and no exudate.  The degree of obstruction on the right side of the nose was 75 percent, and the degree of obstruction on the left side of the nose was 50 percent.  The examiner noted that it did appear that the Veteran had had some increase in his nasal obstruction since the last evaluation in 2004 and that most of it was due to hypertrophy of his right inferior turbinate and swollen edematous mucosa within the nose.  The examiner noted that the Veteran did not have a history of recurrent sinusitis.

The Board concludes that prior to the November 9, 2010 VA examination, an initial compensable rating was not warranted for either deviated nasal septum or chronic rhinitis as the medical evidence did not demonstrate 50 percent obstruction of nasal passages on both sides, complete obstruction on one side, or nasal polyps.  Thus, compensable ratings are not assignable for deviated septum under Diagnostic Code 6502 or rhinitis under Diagnostic Code 6522 prior to November 9, 2010. 

The Board also concludes the since November 9, 2010, an evaluation is excess of 10 percent is not warranted for deviated nasal septum as 10 percent is the maximum schedular rating under Diagnostic Code 6502.  The Board also notes that at the November 2010 VA examination, there was a 25 percent increase in obstruction on the right side than at the November 2004 VA examination.  The Board notes that examiner reported that most of the increased obstruction was due to hypertrophy of his right inferior turbinate and swollen edematous mucosa within the nose.  However, even attributing a 25 percent obstruction on the right side does not warrant a compensable evaluation for the Veteran's chronic rhinitis.  Moreover, a separate 10 percent rating would not be in order as this would compensate the same symptoms twice.  There are no indications of polyps, which if present, would provide a basis for a higher evaluation.

The Board has also considered whether the Veteran would be entitled to a higher evaluation under other diagnostic criteria related to the respiratory system.  In this regard, the Board notes that Diagnostic Codes 6502-6524 are applicable to diseases of the nose and throat.  None these other diagnostic codes are applicable because the Veteran does not have loss or scarring of his nose (Diagnostic Code 6504), sinusitis (Diagnostic Codes 6510-6514),  bacterial rhinitis (Diagnostic Code 6523), or granulomatosis rhinitis (Diagnostic Code 6524).

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected deviated nasal septum and chronic rhinitis present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to deviated septum and rhinitis in the Rating Schedule focus on obstruction of nasal passages and the existence of polyps.  As discussed above, obstruction of the nasal passages describes the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to an initial compensable evaluation for a deviated nasal septum prior to November 8, 2010 and in excess of 10 percent thereafter is denied.

Entitlement to an initial compensable evaluation for chronic vasomotor rhinitis is denied.  


REMAND

The Veteran has undergone VA examinations to determine the nature and etiology of headaches, right ankle problem, hearing loss, tinnitus, right hand pain, and right foot pain.  Based on a review of the evidence, the Board does not find the VA examinations sufficient for adjudication purposes.  Thus, it is the Board's opinion that the Veteran be afforded additional VA examinations to determine the nature and etiology of any current chronic headache disorder, any current right ankle disorder, bilateral hearing loss, tinnitus, any current right hand disorder, and any current right foot disorder. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for any headache disorder, right ankle disorder, hearing loss, tinnitus, right hand disorder, and right foot disorder that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue. 

2.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any chronic headache disorder, right ankle/foot disorder, and right hand disorder.  The examiner is to be provided access to the claims folder, Virtual VA, and VBMS, as appropriate.  The examiner must specify in the report that the claims file, Virtual VA records, and VBMS records have been reviewed, as appropriate.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

* The examiner should identify all current chronic headache diagnoses and for each such diagnosis provide an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%) that such diagnosis is in any way related to (caused or aggravated by) the Veteran's active duty service or to service-connected deviated nasal septum or chronic vasomotor rhinitis.

* The examiner should identify all current chronic right ankle/foot diagnoses and for each such diagnosis provide an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%) that such diagnosis is in any way related to (caused or aggravated by) the Veteran's active duty service.  

* The examiner should identify all current chronic right hand/finger diagnoses and for each such diagnosis provide an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%) that such diagnosis is in any way related to (caused or aggravated by) the Veteran's active duty service.

3.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of current hearing loss and tinnitus.  The examiner is to be provided access to the claims folder, Virtual VA, and VBMS, as appropriate.  The examiner must specify in the report that the claims file, Virtual VA records, and VBMS records have been reviewed, as appropriate.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

* The examiner should provide an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%) that hearing loss is in any way related to (caused or aggravated by) the Veteran's active duty service to include conceded in-service acoustic trauma.  In rendering this opinion the examiner should comment on whether any hearing loss that is found is the type that might be due to acoustic trauma, as opposed to infection, advancing age, or other cause.

* The examiner should provide an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%) that tinnitus is in any way related to (caused or aggravated by) the Veteran's active duty service to include conceded in-service acoustic trauma.

4.  After the development requested has been completed, the RO should review the examination report to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6. The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


